Case 13-35844-tmb13   Doc 52
                          51   Filed 12/20/18
Case 13-35844-tmb13   Doc 52
                          51   Filed 12/20/18
Case 13-35844-tmb13   Doc 52
                          51   Filed 12/20/18
Case 13-35844-tmb13   Doc 52
                          51   Filed 12/20/18
Case 13-35844-tmb13   Doc 52
                          51   Filed 12/20/18
Case 13-35844-tmb13   Doc 52
                          51   Filed 12/20/18
Case 13-35844-tmb13   Doc 52
                          51   Filed 12/20/18
Case 13-35844-tmb13   Doc 52
                          51   Filed 12/20/18
